Case 2:12-md-02311-MOB-MKM ECF No. 1993 filed 04/30/19               PageID.36437    Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
   __________________________________

   IN RE: AUTOMOTIVE PARTS
   ANTITRUST LITIGATION                                 MASTER FILE NO. 12-md-02311

                                                        HON. MARIANNE O. BATTANI
   __________________________________

   THIS DOCUMENT RELATES TO:

   ALL ACTIONS
   _________________________________/


                         NOTICE OF JUNE 5, 2019 STATUS
                   CONFERENCE AND REQUEST FOR AGENDA ITEMS

          A status conference for all Lead cases in MDL No. 12-02311 is scheduled for

   10:00 a.m., June 5, 2019, in Room 250. All Interim Liaison Counsel and at least one

   representative from each of the Interim Lead Counsel groups must be present, as well

   as counsel for other Plaintiffs having actions falling within this MDL. Each Defendant

   should be represented.

          Counsel should confer and submit to the Court discussion items to be

   incorporated into an Agenda for this status conference. In addition, Counsel must

   specify which motions, if any, they would like to argue following the status conference.

   Counsel must submit proposed Agenda items via email to Case Manager, Ka Myra

   Doaks, at efile_battani@mied.uscourts.gov, by 5:00 p.m., May 8, 2019. The Court will

   finalize the Agenda and file it electronically by May 23, 2019.



   Date: April 30, 2019                             s/Marianne O. Battani
                                                    MARIANNE O. BATTANI
                                                    United States District Judge
Case 2:12-md-02311-MOB-MKM ECF No. 1993 filed 04/30/19                                        PageID.36438             Page 2 of 2




                                                    CERTIFICATE OF SERVICE

   The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
   respective email addresses or First Class U.S. mail to the non-ECF participants on April 30, 2019.


                                                                                 s/ Kay Doaks
                                                                                 Case Manager
